Art Unit: 2871
	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2003/0048400 in view of Imaoku US 20120087012 and further in view of Lee US 2015/0043221.
Regarding claim 1, Kim teaches a viewing angle compensation film comprising: a pattern layer (fig. 1 217) ; and a low refractive layer (210), wherein a difference in refractive index between the pattern layer and the low refractive layer is less than .1 (see [0047]), wherein the pattern layer comprises: a first surface which comprises a flat surface (see 217 bottom surface); and a second surface which faces the first surface and comprises multiple protruding portions (top surface of 217), each of 

Kim does not explicitly teach the difference in refractive index is between .02 and .4 but discloses a range of less than .1 [0047].  Kim also discloses α-β can be between 0 and 80 degrees.  However MPEP 2144.05 states n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kim does not teach 01 is an angle from 60 to 90 degree.  However Imaoku teaches a similar film with angle 01 from 60 to 90 degree to impart directivity enable antipeep properities [0069]-[0072].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim in view of Imaoku to impart directivity or enable privacy.
Kim and Imaoku do not teach a plurality of grooves defined between the multiple portions wherein each of the grooves are entirely filled by the low refractive index layer.  Egi teaches a plurality of grooves defined between the multiple portions wherein each of the grooves are entirely filled by the low refractive index layer (fig. 1B 452) having improved anti-reflection properties enhancing visibility (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim and Imaoku in view of Egi to enhance visibility.
Regarding claim 2, Kim teaches the multiple protruding portions are continuously disposed.
Regarding claim 3, Kim teaches at least one cross section perpendicular to the first surface of the protruding portion is triangular, quadrangular, or pentagonal (see fig. 1 and 2 there could be a quradrangular cross section).
Regarding claim 4, Kim teaches each of the first inclined surface (212)and the second inclined surface (214) is a flat surface.

Regarding claim 6, Kim teaches e low refractive layer (210) is provided at a second surface side of the pattern layer.
Regarding claim 7 Kim teaches polarizing plate comprising the viewing angle compensation film according to claim 1 [0041].
Regarding claim 8, Kim teaches the viewing angle compensation film is provided at an outermost side of the polarizing plate (see fig. 1 and [0041]).
Regarding claim 9, Kim teaches a screen display device comprising: a liquid crystal cell (fig. 8 320/340); a first polarizing plate (310) which is provided at a visual field side of the liquid crystal cell; a second polarizing plate (350) which is provided at the opposite side to the visual field side of the liquid crystal cell; and a backlight unit (520) which is provided at a side of the second polarizing plate opposite to a side that faces the liquid crystal cell, wherein the first polarizing plate comprises the viewing angle compensation film (210/217)according to claim 1.
Regarding claims 10-11, Kim does not explicitly teach the first polarizing plate comprises the viewing angle compensation film, and the second surface of the pattern layer is disposed to be close to the liquid crystal cell nor wherein the second polarizing plate comprises the viewing angle compensation film, and the second surface of the pattern layer is disposed to be close to the liquid crystal cell.  However both of these are considered a matter of obvious design choice as the specification does not provide any rationale as to why these embodiments perform differently than the one in shown by Kim (fig. 10) and claim 12.  Therefore the limitation of the first polarizing plate comprises the viewing angle compensation film, and the second surface of the pattern layer is disposed to be close to the liquid crystal cell, and wherein the second polarizing plate comprises the viewing angle compensation film, and the second surface of the pattern layer is disposed to be close to the liquid crystal cell are considered a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.